NOTE: This order is nonprecedential.


 'muiteb ~tate~ <!Court of ~eal~
      for tbe jfeberal <!Circuit

OCEAN INNOVATIONS, INC. (FORMERLY KNOWN
       AS JET DOCK LICENSING, INC.)
        AND JET DOCK SYSTEMS, INC.,
             Plaintiffs-Cross Appellants,
                          v.
      GULF COAST FLOATING DOCKS, INC.,
AND   RICHARD HILL (DOING BUSINESS AS ECO-
                   DOCK),
                     Defendants,
                         AND

   DIVERSIFIED WHOLESALE MARINE, INC.
     (DOING BUSINESS AS SAILORMAN),
                     Defendant,
                         AND
 ERA MARINE PRODUCTS, INC., VERSADOCK,
ROY AHERN, AND GEORGE DABROWSKI (DOING
       BUSINESS AS PIC MARINE),
               Defendants-Appellants.


               2011-1582, -1614, -1634
OCEAN INNOVATIONS v. GULF COAST                        2
   Appeals from the United States District Court for the
Northern District of Ohio in case no. 03-CV-0913, Judge
John R. Adams.



OCEAN INNOVATIONS, INC. (FORMERLY KNOWN
 AS JET DOCK LICENSING, INC.) AND JET DOCK
              SYSTEMS, INC.,
               Plaintiffs-Cross Appellants,
                            v.
     GULF COAST FLOATING DOCKS, INC.,
 AND RICHARD HILL (DOING BUSINESS AS ECO-
                  DOCK),
                       Defendants,
                          AND

    DIVERSIFIED WHOLESALE MARINE', INC.
      (DOING BUSINESS AS SAILORMAN),
                  Defendant-Appellant,
                          AND

  ERA MARINE PRODUCTS, INC., VERSADOCK,
 ROY AHERN, AND GEORGE DABROWSKI (DOING
        BUSINESS AS PIC MARINE),
                       Defendants.


                    2011-1548, -1564


   Appeals from the United States District Court for the
Northern District of Ohio in case no. 03-CV-0913, Judge
John R. Adams.


                     ON MOTION
3                           OCEAN INNOVATIONS    v. GULF COAST



                         ORDER
   Ocean Innovations, Inc., Jet Dock Systems, Inc. and
Diversified Wholesale Marine, Inc. move to voluntarily
dismiss their appeal 2011-1548 and their cross-appeal
2011-1564.
      Upon consideration thereof,
      IT Is ORDERED THAT:
    (1) The motion to dismiss 2011-1548 and 2011-1564 is
granted. The revised official caption in 2011-1582, -1614, -
1634 is reflected above. The appellants' opening brief in
2011-1582, -1614, -1634 is due on March 16, 2012.
   (2) Each side shall bear its own costs in 2011-1548
and 2011-1564.
      (2) All other pending motions are moot.
                                    FOR THE COURT


      FEB 01 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Gordon D. Kinder, II, Esq.
    Pierre H. Bergeron, Esq.
    Vytas M. Rimas, Esq.
s21
Issued As A Mandate (As To 2011-1548, -1564 Only):            FEB 0 1 2012

                                                  FILED
                                        u.s.THE FEOEP.Al CIRCUITFOR
                                             COURT OF APPEALS

                                             FEB 01 ZOlZ
                                                JAN HORBALY
                                                  CLERK